Appeal from a judgment of the Supreme Court (Spain, J.), entered August 3, 1994 in Albany County, which dismissed petitioner’s application, in a proceeding pursuant to CPLR article 78, to review a determination of respondents denying petitioner’s request to participate in a temporary work release program.
Petitioner, a prison inmate, challenges the denial of his request to participate in a temporary work release program, claiming that he is both eligible and qualified for the program. Insofar as petitioner was denied participation due to a prior disciplinary determination founded upon abscondence, we do not find him to be eligible. Accordingly, we find that the administrative determination denying his request is rational *735and should be upheld. We have considered petitioner’s other arguments and find them to be without merit.
Mikoll, J. P., Crew III, White, Yesawich Jr. and Peters, JJ., concur. Ordered that the judgment is affirmed, without costs.